Citation Nr: 0022472	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) and 
Insurance Center 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or at the housebound 
rate.  




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1962 to 
September 1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating decision of the 
RO.  In April 1994, the RO proposed to discontinue special 
monthly pension benefits afforded to the veteran on the basis 
of the need for regular aid and attendance.  

The August 1994 rating decision implemented the proposed 
discontinuance and set November 1, 1994, as the effective 
date.  The veteran initiated an appeal by filing a notice of 
disagreement in March 1995.  

The Board remanded this matter for additional development of 
the record in October 1996.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In a May 1993 rating action, the RO determined that the 
veteran was entitled to special monthly pension based on the 
need for regular aid and attendance effective on December 11, 
1992.  

3.  In April 1994, the RO issued a notification to the 
veteran announcing its intention to discontinue special 
monthly pension benefits.  All due process considerations 
were followed.  

4.  Without good cause, the veteran failed to cooperate by 
reporting on numerous occasions for scheduled VA examinations 
which were deemed to be necessary to determine his 
entitlement to special monthly pension based on a need for 
regular aid and attendance of another person or at the 
housebound rate.  



CONCLUSION OF LAW

The veteran's claim for restoration of special monthly 
pension based on the need for regular aid and attendance or 
at the housebound rate is denied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.655 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, all due process requirements were followed when the 
RO determined to discontinue special monthly pension benefits 
by rating action dated in August 1994.  Having decided that 
the process required to reduce the veteran's pension benefits 
was correctly followed by the RO, the Board must determine 
whether, given the available evidence, whether the pension 
should be restored to the previously assigned level.  

The veteran has been noted to suffer from the following 
nonservice-connected disabilities:  major depression, severe, 
with organic personality disorder; enucleation, right eye; 
and, seizure disorder.  The veteran has also been deemed 
financially incompetent.  

The evidence associated with the claims folder includes the 
report of an August 1993 field examination conducted while 
the veteran was incarcerated in the Salisbury Detention 
Center.  At that time, the veteran was rational and 
cooperative and was able to communicate very well.  The field 
examiner specifically noted that the veteran was ambulatory 
and certainly appeared capable of handling his personal 
hygiene and other personal needs.  It was also noted that, 
despite the earlier finding of incompetency, the veteran was 
continuing to manage his own funds.  

At the request of the veteran's representative, the veteran 
was subsequently scheduled to undergo a series of VA 
examinations to be held in July 1994, but failed to report.

The veteran was afforded a VA general medical examination in 
October 1994.  With the exception of the noted absence of the 
left eye, this examination was described as being within 
normal limits.  Further notation was included as to the issue 
of the need for aid and attendance.  The examiner noted that 
the veteran lived in a two-level home and had no problems 
climbing steps.  He was also stated to shop and cook on his 
own and to require no help with the normal activities of 
daily living.  His driving, however, had been restricted 
because of his seizures.  

A VA epilepsy and narcolepsy examination was also performed 
in October 1994.  At that time, the veteran reported his last 
seizure as occurring approximately one month ago.  The final 
diagnosis was that of generalized seizures.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in October 1996.  At 
that time, the Board determined that the VA examinations of 
record were inadequate and, consequently, ordered that 
additional VA examinations be scheduled in order to determine 
the nature and extent of all disabilities present.  The RO 
made numerous attempts to fulfill the remand request and have 
the veteran examined.  Specifically, VA examinations were 
scheduled for the following dates: December 1996; March 1997; 
June 1997; March 1998; February 1999; November 1999; and, 
June 2000.  Once again, however, the veteran failed to 
report.

The veteran was subjected to another routine field 
examination in October 1997.  At that time, he was noted to 
be appropriately dressed in somewhat soiled clothing and 
appeared to be a very unkempt, disheveled individual.  The 
veteran was also ambulatory and was described as being fairly 
well oriented and lucid and able to provide personal 
information when reminded of the question being asked.  
Although he generally ate at fast food restaurants, he did 
have the ability to cook for himself.  He was also managing 
his own funds at the time of the interview.  


Analysis

As noted hereinabove, this matter was remanded in order to 
schedule contemporaneous and thorough VA examinations of the 
veteran in order to determine the nature and extent of all 
disabilities present.  At the time of the remand, the Board 
concluded that the evidence of record was not adequate to 
determine whether restoration of special monthly pension 
benefits was appropriate, thus, contemporaneous and thorough 
examinations were deemed necessary to adjudicate the claim.  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

To date, the veteran has neither provided a reason for his 
failure to appear for the scheduled examinations nor 
indicated any willingness to report for another examination.  

As noted hereinabove, when a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with any other original claim, the claim shall be denied.  As 
no such good cause has been shown, the claim must be denied.  

Furthermore, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim for special monthly pension benefits based on the 
need for regular aid and attendance or at the housebound rate 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


